DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 4-10 are withdrawn. Claims 11-12 are cancelled. Claims 13-14 are new. Claims 1-3 and 13-14 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-3 under 35 U.S.C. 103 as being unpatentable over Ito (US 2018/0182515) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2018/0182515).
Regarding claims 1-3, Ito teaches a rare earth magnet comprising a main phase and a grain boundary phase present around the main phase ([0066] to [0101]). Ito discloses an example having composition of Ce12.46Fe81.17B5.72(Ga, Cu, Al)0.64(Nd0.7Cu0.3)1-11(Table 1, Example 1; [0020]), which meets the magnet composition recited in claims 1 and 3. Ito further discloses that the main phase has an R2Fe14B structure ([0068]), the average particle diameter of the main phase is 1000 nm or less ([0089]), which is close to the recited diameter in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Ito discloses that the magnet has a main phase portion (i.e. core portion) and an intermediate phase portion (i.e. shell portion) present around the core portion, the thickness of the intermediate phase portion is from 5 to 50 nm (Fig. 1; [0098]), which overlaps the recited thickness in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Fig. 9 shows that in the main phase portion (i.e. core portion), the Ce content is 18at% and the Nd content is 5 at% at measurement distance of 0.107 nm; thus a=0.783; while in intermediate phase portion (i.e. shell portion), the Ce content is 6 at% and the Nd content is 14 at% at measurement distance of 0.058 nm; thus b=0.3 and b/a=0.383, which meets the recited b and b/a ratio in claim 1. b=0.3 is close to the recited b in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.  

Claims 1-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2018/0182515), and further in view of Sakuma (US 2015/0228386).
Regarding claims 1-3 and 13-14, Ito teaches a rare earth magnet comprising a main phase and a grain boundary phase present around the main phase ([0066] to [0101]). Ito discloses an example having composition of Ce12.46Fe81.17B5.72(Ga, Cu, Al)0.64(Nd0.7Cu0.3)1-11(Table 1, Example 1; [0020]), which meets the magnet composition recited in claims 1 and 3. 
Ito discloses that the magnet has a main phase portion (i.e. core portion) and an intermediate phase portion (i.e. shell portion) present around the core portion, the thickness of the intermediate phase portion is from 5 to 50 nm (Fig. 1; [0098]), which overlaps the recited thickness in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Fig. 9 shows that in the main phase portion (i.e. core portion), the Ce content is 18at% and the Nd content is 5 at% at measurement distance of 0.107 nm; thus a=0.783; while in intermediate phase portion (i.e. shell portion), the Ce content is 6 at% and the Nd content is 14 at% at measurement distance of 0.058 nm; thus b=0.3 and b/a=0.383, which meets the recited b and b/a ratio in claim 1. b=0.3 is close to the recited b in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.  
Ito further discloses that the main phase has an R2Fe14B structure ([0068]), the average particle diameter of the main phase is 1000 nm or less ([0089]), which is lower than the recited diameter in claims 1 and 13-14. 
Sakuma teaches a magnet that is analogous to the magnet of Ito (Abstract; [0014] to [0030]). Sakuma discloses that the magnet may have grain size of less than 300 nm, and the magnet may also have a grain size ≥ 1 µm when the magnet is a sintered magnet, the magnet has excellent coercivity ([0014]; [0018]). Thus, it would be obvious to one of ordinary skill in the art that making a sintered magnet having grain size of ≥ 1µm as taught by Sakuma in the process of Ito would be able to make a magnet having high coercivity as disclosed by Sakuma. The grain size disclosed by Sakuma overlaps the recited grain size in claims 1 and 13-14 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
The applicants argued that Ito does not disclose the average particle diameter of the main phase is from 1.1 to 20 um.
In response, Ito further discloses that the main phase has an R2Fe14B structure ([0068]), the average particle diameter of the main phase is 1000 nm or less ([0089]), which is close to the recited diameter in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Second, the applicants argued that "From the viewpoint of ensuring the coercive force, the average grain size of the main phase is 1000nm or less, more preferably 500nm or less." That is, Ito relies on reducing the grain size. Therefore, Ito teaches away from the claimed range.
In response, Ito discloses from the viewpoint of ensuring the coercivity force, the average grain size of the main phase is preferably 1000 nm or less ([0089]). The rejection is over prior arts’ broad disclosure instead of preferred embodiments. See MPEP 2123. Ito simply mentions a preferred grain size. Ito does not disclose that the grain size should not be above 1000nm. It would be obvious to one of ordinary skill in art that the coercivity of a magnet having an average grain size of 1.1 µm would not be much lower as compared to a magnet having an average grain size of 1.0 µm. Thus, claim 1 is obvious over Ito.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733